Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Upon review of the record, we find that there is substantial evidence to support the determination finding petitioner guilty of using a controlled substance. Contrary to petitioner’s assertions, an adequate foundation was laid for the introduction of the positive urinalysis test results at the hearing. Petitioner’s remaining claims, including his contentions that his right to call witnesses was abridged, that the Hearing Officer was biased and that his hearing was untimely, have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.